Case 2:21-cr-20264-DPH-KGA ECF No. 18, PageID.54 Filed 05/25/21 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN




United States of America,

                                   Plaintiff,

v.                                                      Case No. 2:21−cr−20264−DPH−KGA
                                                        Hon. Denise Page Hood
Ylli Didani,
                                   Defendant(s),




                                      NOTICE TO APPEAR

     The following defendant(s) are hereby notified to appear: Ylli Didani

   The defendant(s) shall appear before District Judge Denise Page Hood at the United
States District Court, Theodore Levin U.S. Courthouse, 231 W. Lafayette Boulevard, Room
709, Detroit, Michigan, for the following proceeding(s):

       • JURY TRIAL: June 22, 2021 at 09:00 AM



                                      Certificate of Service

   I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
record were served.

                                                By: s/L. Saulsberry
                                                    Case Manager

Dated: May 25, 2021
